United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF THE AIR FORCE, BEALE
AIR FORCE BASE, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-976
Issued: November 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 3, 2009 appellant filed a timely appeal of a January 22, 2009 decision of the
Office of Workers’ Compensation Programs denying his schedule award claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he had a
ratable hearing loss warranting a schedule award.
FACTUAL HISTORY
On September 11, 2008 appellant, then a 54-year-old aircraft mechanic, filed an
occupational disease claim alleging that he developed hearing loss and tinnitus due to working in
a high noise area for 36 years. He first became aware of his hearing loss and related it to his
employment on June 12, 2008. Appellant was last exposed to workplace noise exposure in
September 2008, when he retired.

On September 23, 2008 the Office requested additional evidence. Appellant submitted
several audiograms and hearing conservation data dated April 5, 1972 to June 12, 2008. He also
submitted several statements noting his history of employment and the noise exposure associated
with each job. In an October 2, 2008 statement, appellant noted that he had previously submitted
information on the sources and extent of his workplace noise exposure as well as audiograms.
He used foam earplugs with ear defenders for protection. Appellant noted that on June 12, 2008
he was sent to a hearing referral because he failed three hearing tests in the previous month. He
also noted constant ringing in his ears in addition to his hearing loss. Appellant indicated that
throughout his federal career he was a flight line mechanic.
On October 16, 2008 the Office referred appellant with a statement of accepted facts to
Dr. David Kiener, a Board-certified otolaryngologist, for a second opinion evaluation. In a
November 18, 2008 report, Dr. Kiener reviewed appellant’s history of employment and the noise
exposure at each position. He noted that appellant retired in September 2008. Dr. Kiener
reviewed appellant’s audiometric testing results and found normal speech reception of 10
decibels in the right ear and 5 decibels in the left ear. He found normal word discrimination in
each ear as well as normal acoustic reflexes. Dr. Kiener noted that appellant had been exposed
to considerable noise as a flight line mechanic from 1972 to 2008 whereby he developed tinnitus
and symptoms of hearing loss where people must repeat themselves. He opined that appellant
had mild to moderate neurosensory hearing loss, worst at 4,000 cycles per second and improved
below and above that frequency. Dr. Kiener advised that this condition was regarded as an
acoustic notch, which was consistent with the history of noise exposure. He indicated that with
normal speech reception appellant heard well in most circumstances but could have some trouble
understanding speech in the presence of background noise. Dr. Kiener opined that most people
with this type of hearing loss did not require hearing aids. A November 10, 2008 audiogram
performed on his behalf showed the following decibel losses at frequencies of 500, 1,000, 2,000
and 3,000 cycles per second: 5, 5, 10 and 25 for the right ear and 5, 5, 10 and 35 for the left ear.
In a November 26, 2008 decision, the Office accepted appellant’s claim for bilateral
neurosensory hearing loss. On December 2, 2008 appellant filed a schedule award claim.1 He
resubmitted several audiograms and documents already of record.
On January 2, 2009 an Office medical adviser reviewed Dr. Kiener’s November 18, 2008
report and the audiometric testing. He noted that November 10, 2008, the date of the audiogram
performed for Dr. Kiener, was the date of maximum improvement. The Office medical adviser
applied the Office’s standards for evaluating hearing loss to the audiogram and determined that
appellant had zero percent monaural hearing loss in the right ear and zero percent monaural
hearing loss in the left ear. He noted that hearing aids were not indicated.
In a January 22, 2009 decision, the Office denied appellant’s schedule award claim
finding that his hearing loss was not severe enough to be considered ratable and that the weight
of the medical evidence established that he would not benefit from hearing aids.

1

Appellant had previously filed a schedule award claim on September 11, 2008.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The American Medical Association, Guides to the Evaluation of
Permanent Impairment has been adopted by the Office for evaluating schedule losses and the
Board has concurred in such adoption.3
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then the “fence” of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions. The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss. The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.4
ANALYSIS
Appellant submitted a schedule award claim for hearing loss and the Office developed
the claim by referring him to Dr. Kiener. On November 18, 2008 Dr. Kiener examined him and
obtained audiometric testing. He opined that the noise exposure at appellant’s workplace caused
mild to moderate bilateral neurosensory hearing loss. Dr. Kiener advised that appellant did not
require hearing aids.
An Office medical adviser applied the Office’s standard procedures to the November 10,
2008 audiogram. The Office tested decibel losses at 500, 1,000, 2,000 and 3,000 cycles per
seconds and recorded decibel losses of 5, 5, 10 and 25 respectively in the right ear. The total
decibel loss in the right ear is 45 decibels. When divided by 4, the result is an average hearing
loss of 11.25 decibels. The average loss of 11.25 is reduced by the fence of 25 decibels to equal
0, which when multiplied by the established factor of 1.5, resulted in 0 percent impairment of the
right ear. The audiogram tested decibel losses for the left ear at 500, 1,000, 2,000 and 3,000
cycles per second and recorded decibel losses of 5, 5, 10 and 35 respectively for a total decibel
2

5 U.S.C. §§ 8101-8193.

3

R.D., 59 ECAB ___ (Docket No. 07-379, issued October 2, 2007); Bernard Babcock, Jr., 52 ECAB 143 (2000).

4

E.S., 59 ECAB ___ (Docket No. 07-1587, issued December 10, 2007); Donald Stockstad, 53 ECAB 301 (2002),
petition for recon. granted (modifying prior decision), Docket No. 01-1570 (issued August 13, 2002).

3

loss of 55 decibels. When divided by 4, the result is an average hearing loss of 13.75 decibels.
The average loss of 13.75 decibels is reduced by the fence of 25 decibels to equal 0, which when
multiplied by the established factor of 1.5, resulted in 0 percent impairment of the left ear. The
medical adviser also found that hearing aids were not authorized. The Board finds that he
properly applied the standards to the findings of the November 10, 2008 audiogram and
concluded that appellant did not have a ratable hearing loss for schedule award purposes.
The Board notes that appellant submitted audiograms dated between April 5, 1972 and
June 12, 2008. However, the audiograms of May 7 and June 12, 2008 were not reviewed or
certified by a physician. Therefore, these tests cannot be the basis of an impairment
determination.5 Consequently, the Board finds that the weight of the medical evidence
establishes that appellant has no ratable loss of hearing pursuant to the A.M.A., Guides.
On appeal, appellant asserts that he is entitled to a schedule award as his hearing loss was
accepted as a work-related injury. As noted, however, the Office determined the percentage of
hearing impairment for schedule award purposes under the standards of the A.M.A., Guides. It
properly found that appellant’s hearing loss, while clearly work related, is not sufficient to be
ratable. Appellant also asserts that he is entitled to a schedule award as he has constant ringing
in his ears. While Dr. Kiener found that he had tinnitus, he also found normal word
discrimination. It is for the evaluating physician to integrate any subjective complaints with
objective data to estimate the degree of permanent impairment due to tinnitus. In the absence of
a ratable hearing loss, a schedule award for tinnitus is not appropriate.6 Appellant further asserts
that he is unable to listen to conversations when in crowds. However, the Board has also held
that factors such as limitations on daily activities do not go into the calculation of a schedule
award.7
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he had a
ratable hearing loss entitling him to a schedule award.

5

See Joshua A. Holmes, 42 ECAB 231 (1990) (while the Office should evaluate audiograms from a physician
that are made within about two years of each other and are submitted by more than one specialist, the Office does
not have to review an audiogram which has not been certified by a physician). See also Robert E. Cullison, 55
ECAB 570 (2004). In any event, these uncertified audiograms do not indicate a ratable hearing loss.
6

L.S., 57 ECAB 725 (2006); see Juan A. Trevino, 54 ECAB 358 (2003).

7

E.L., 59 ECAB ___ (Docket No. 07-2421, issued March 10, 2008).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated January 22, 2009 is affirmed.
Issued: November 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

